Exhibit 10(a)
 

 
Amendment to the Protective Life Corporation Long-Term Incentive Plan




Protective Life Corporation (the “Company”) hereby amends Section 4(c) of the
Protective Life Corporation Long-Term Incentive Plan to read in its entirety as
follows, effective as of January 1, 2005:


(c)    Adjustment for Corporate Transactions. If there is a change in the Common
Stock as a result of a stock dividend, extraordinary cash dividend,
recapitalization, reorganization, merger, consolidation, split-up, spin-off,
combination, exchange of shares, warrants or rights offering to purchase Common
Stock at a price substantially below fair market value, or other similar event
such that an adjustment is required to preserve, or to prevent enlargement of,
the benefits or potential benefits made available under the Plan, then the
Committee shall, in such manner as the Committee may deem equitable, adjust any
or all of (i) the number and kind of shares which thereafter may be awarded or
optioned and sold or made the subject of Awards under the Plan, (ii) the number
and kinds of shares subject to outstanding Options and other Awards and (iii)
the grant, exercise, base or conversion price with respect to any of the
foregoing; provided that the number of shares subject to any Option or other
Award shall always be a whole number. The Committee may also make provisions for
a cash payment to a Participant or a person who has an outstanding Option or
other Award.


IN WITNESS WHEREOF, the Company has executed this document as of February 7,
2007.






PROTECTIVE LIFE CORPORATION


/s/ John D. Johns
John D. Johns   
Chairman of the Board,  President and
Chief Executive Officer

